Case:20-12377-EEB Doc#:568 Filed:09/29/20                 Entered:09/29/20 18:52:18 Page1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO


                                                    §
    In re:                                          §     Bankruptcy Case No. 20-12377-EEB
                                                    §
    Sklar Exploration Company, LLC, et al.          §     Chapter 11
                                                    §
    Debtors.                                        §     Jointly Administered



      MCCOMBS ENERGY, LTD.’S OBJECTION TO DEBTOR’S MOTION FOR
    CLARIFICATION OF ORDERS AND TO AUTHORIZE IMMEDIATE OFFSET OF
                 JOINT INTEREST BILLING OBLIGATIONS

          Comes now, McCombs Energy, Ltd. (“McCombs”) and files this response and objection

 (the “Objection”) to the above-captioned debtors’ Motion for Clarification of Orders and to

 Authorize Immediate Offset of Joint Interest Billing Obligations [Docket No. 551] (the “Motion”).

 In support of this Objection, McCombs states the following:

                                            OBJECTION

          1.    McCombs, Debtor Sklar Exploration Company, LLC (“Sklar Exploration”), and

 Debtor Sklarco, LLC (“Sklarco”) are parties to various joint operating agreements and

 participation agreements (the “Oil and Gas Agreements”), pursuant to which Sklar Exploration is

 the operator and McCombs and Sklarco, along with many additional parties, are working interest

 owners.

          2.    Each Oil and Gas Agreement is unique and sets forth rights and obligations for all

 parties thereto. Under all such agreements, the working interest owners are responsible for funding

 their proportionate share of drilling and operating expenses for specific wells through joint interest

 billings in exchange for payment of production revenues. However, each agreement contains a

 different amalgamation of rights and obligations applicable to the parties.



 80572.00125
Case:20-12377-EEB Doc#:568 Filed:09/29/20                 Entered:09/29/20 18:52:18 Page2 of 4




          3.    Sklar Exploration owes McCombs $432,145.18 for prepetition working interest

 revenues arising from multiple Oil and Gas Agreements. Sklar Exploration has neither cured its

 defaults under such Oil and Gas Agreement nor rejected the Oil and Gas Agreements during this

 bankruptcy case. Instead, the Debtors filed the Motion, asking the Court to rewrite a previously

 entered Court Order that was subject to vigorous and robust negotiations and was the subject of

 multiple days of hearings.

          4.    McCombs has a number of concerns that warrant denial of the Motion, including,

 inter alia, the Debtors’ performance under the Oil and Gas Agreements, the equitable application

 of the relief sought in the Motion, fidelity of the application of contractual obligations contained

 in the Oil and Gas Agreements, and the Debtors adherence to the applicable Cash Collateral Orders

 entered in this bankruptcy case. Specifically among them:

                a.      Numerous vendors, supplies, and contractors have filed liens against

                        various wells, oil and gas leases, and production for amounts incurred, but

                        not paid, by Sklar Exploration.

                b.      The Debtors have provided no indication whether Sklarco, as a working

                        interest owner, has paid its joint interest billings and whether it will be

                        subject to the same offset procedures that it requests in the Motion.

                c.      The Motion appears to seek Court authority to treat every Oil and Gas

                        Agreement the same, thereby negating the unique rights and protections of

                        working interest owners contained in each separate agreement.

                d.      McCombs has not specifically agreed to permit the Debtors to offset JIBs

                        against working interest revenues, which is the requirement under the

                        applicable Cash Collateral Order and complies with the representations of




 80572.00125
Case:20-12377-EEB Doc#:568 Filed:09/29/20                        Entered:09/29/20 18:52:18 Page3 of 4




                           Debtors’ counsel at the Cash Collateral Hearing.1

          5.      McCombs further objects to the Motion on the basis that it properly offset the

 prepetition debts owed to it by the Debtors against its joint interest billing obligations. With regard

 to this argument, McCombs joins Fant Energy’s Objection to Motion for Clarification of Orders

 to Authorize Immediate Offset of Joint Interest Billing Obligations [Docket No. 565] (“Fant

 Energy’s Objection”), and incorporates by reference as if set forth herein verbatim paragraphs 5

 through 10 of Fant Energy’s Objection.

                                                   JOINDER

          To the extent not specifically identified in this Objection, McCombs joins all other parties

 objecting to the Motion to the extent such objections are not inconsistent with this Objection.

                                       RESERVATION OF RIGHTS

          McCombs reserves its right to supplement or amend this Objection.                         Furthermore,

 McCombs makes no admission of fact or law and reserves any and all rights, claims, objections,

 and defenses that may be available to it before this Court and any other court with competent

 jurisdiction over the parties and the matters at issue, including in connection with the Motion, this

 Objection, or any other related motions, pleadings, or orders, asserted liens and interests, and any

 other matters involving the administration of this case, the estate, and McCombs’ interests, any

 and all rights available to them under the Bankruptcy Code and applicable non-bankruptcy law.

                                                CONCLUSION

          McCombs requests that the Court deny the Motion and seeks such other and further relief

 as the Court deems just and proper.



 1
         On this point, McCombs joins the Kudzu Parties’ Objection to the Debtors’ Motion for Clarification and to
 Authorize Immediate Offset of Joint Interest Billing Obligations [Docket no. 567] (“Kudzu Parties’ Objection”), and
 incorporates the Kudzu Parties’ Objection by reference herein as if set forth verbatim.


 80572.00125
Case:20-12377-EEB Doc#:568 Filed:09/29/20               Entered:09/29/20 18:52:18 Page4 of 4




 DATED: September 29, 2020                    Respectfully submitted,

                                              /s/ Stephen K. Lecholop II
                                              Stephen K. Lecholop II
                                              State Bar No. 24070119
                                              slecholop@rpsalaw.com
                                              ROSENTHAL PAUERSTEIN
                                              SANDOLOSKI AGATHER LLP
                                              755 East Mulberry, Suite 200
                                              San Antonio, Texas 78212
                                              Telephone: (210) 225-5000
                                              Facsimile: (210) 354-4034

                                              ATTORNEY FOR MCCOMBS ENERGY, LTD.
                                              AND MCCOMBS EXPLORATION, LLC




                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 29th day of September 2020, a true and correct copy of the

 foregoing was served by electronic transmission upon to all registered ECF users appearing in this

 case.


                                              /s/ Stephen K. Lecholop II
                                              Stephen K. Lecholop II




 80572.00125
